                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:21-cv-00137-FDW


 DIANNE PHILLIPS-YOUNG           )
                                 )
        Plaintiffs,              )
                                 )
 vs.                             )
                                 )                                       ORDER
 ANDREW M. SAUL, Commissioner of )
 Social Security,                )
                                 )
        Defendant.               )
                                 )
                                 )


       THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Doc. No. 3) filed by Plaintiff through local counsel Charles F. Hall, IV. In

the motion, Ashish A. Agrawal seeks to appear as counsel pro hac vice for Plaintiff. Upon review

and consideration of the motion, which was accompanied by submission of the necessary fee and

information, including the identification of local counsel, the Court will grant the motion.

       IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Doc. No. 3) is GRANTED.

       IT IS SO ORDERED.



                                          Signed: May 24, 2021
